Title: From George Washington to John Hancock, 2 April 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris Town 2d April 1777

Since I had the honor of writing to you last, I have recd the inclosed from Genl Mcdougal which contains a full account of the late affair at peekskill. Every prudential step appears to have been taken by the General, and as good a disposition made as his small Number of men would admit of.
I have heard nothing further respecting the embarkation of Troops which I mentioned in my last, I am in hopes the Connecticut Militia will arrive at peekskill before another expedition is made up the North River, I have wrote to hasten them as much as possible, lest such another design should be really in agitation.
In my opinion Delaware Bay is their object, and Chesapeak only thrown out, by way of blind; their late attempt to procure Delaware Pilots seems to confirm it.
I observe by your late promotions that a Foreign Gentleman is appointed to the command of the German Battalion, I could wish that he was ordered to join immediately, as that Regt much wants an Officer of experience at the Head of it. I have the honor to be Sir Yr very humble Servt

Go: Washington


P.S. I have ordered the Deputy Qr Mr General to establish proper Relays of Expresses between this and Philada that intelligence may be occasionally conveyed in the most expeditious Manner. If there should be any appearance of a Fleet in Delaware Bay, it will be known in a

very few Hours in Philada by hoisting the Signals, and I beg I may have the earliest Notice of it. The Qr Master will inform you, who his Rider, in Philada, is, that you may know where to apply.


G. W——n
